Per Curiam,
The learned judge of the court below in his opinion on the motion for a new trial has expressed with much force and clearness the precise considerations which cover and control the whole of the defendant’s case. The evidence upon which the defendant relied was briefly but carefully reviewed, and was effectively shown to be insufficient to make out any case of implied warranty. There was but one witness examined for the defendant and his testimony failed to show anything more than an order for Pennsylvania tubing and without any agreement or even proposition that it should be “ tested.” Nor does the testimonjr show, any representation by the plaintiff’s agent that the tubing should be any other than Pennsylvania tubing which he said, it is true, was as good as any in the market, but which he did not engage to furnish of any particular quality nor for any particular purpose. We think the case upon the defendant’s testimony comes within the third class designated in Mr. *534Justice Mellor’s classification in Jones v. Just, L. R. 3 Q. B. 197, to wit: “ Thirdly, where a known, described and definite article is ordered of a manufacturer, although it is stated to be required by the purchaser for a particular purpose, still if the known, described and defined thing be actually supplied there is no warranty that it shall answer the particular purpose intended by the buyer : Chanter v. Hopkins, 4 M. & W. 399; Ollivant v. Bailey, 5 A. & E., N. S. 288 (E. C. L. R. vol. 48).”
The rejected offer of testimony was not different in any material sense from the testimony previously given.
Judgment affirmed.